Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 8 September 1805
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Paris 21 Fructidor 13/8. 7bre 1805.
                     
                  
                  le départ de Mr. Skipwith me donnant une occasion sure pour écrire à Votre Excellence, je prends la liberté de joindre à cette Lettre les duplicata de celles que j’ai eu l’honneur de vous adresser le 21 May et le 27 aoust.
                  Le premiere de ces Lettres ouvre une idée, que je crois qui peut mériter votre approbation, pour finir les procés qui existent au Kentucky et dans d’autres Etats, relativement aux concessions de terres qui se croisent et dont la totalité excède l’étendue physique du terrein où elles ont êté accordées.
                  L’autre vous rend compte de l’erreur commise par Mr Armstrong dans l’affaire importante en elle même du navire le New Jersey; où Mr Armstrong, qui n’avait aucun droit de s’en mêler, a, par ses préjugés et son injuste opiniâtretés et en outrepassant ses pouvoirs, privé ses Concitoyens de près de cent soixante mille dollars que les Tribunaux français avaient ordonné de leur restituer, et que les Ministres Français auraient fait payer sans l’inconcevable opposition du Ministre américain.
                  Cette erreur est bien plus importante encore qu’elle ne le parait; puis qu’elle ne se borne pas à l’affaire particuliere où il a injustement causé un si grand dommage, mais qu’il a posé en principe diplomatique que les Etats Unis n’avaient rien à réclamer, et n’entendaient rien réclamer, pour la prise mal fondée de leurs Navires, quand ces Navires auraient êté assurés aux Etats Unis:—ce qui laisserait toute liberté aux Français et aux Anglais de violer votre Pavillon, et de s’emparer arbitrairement sur mer de la propriété des Américains, que l’on n’embarque jamais sans l’assurer.
                  Je crois indispensable pour l’honneur et pour l’interêt de votre nation que Votre Excellence fasse désavouer officiellement et formellement ce prétendu Principe, à la fois inique et insensé, et qui établirait contre les Etats Unis une jurisprudence qui n’aurait lieu qu’à leur égard: car aucune autre Nation ne voudrait consentir à s’y soumettre.
                  Je me réfere à ce que j’ai eu l’honneur de vous en dire dans la Lettre ci jointe.
                  J’ai présentement à renouveller à votre Excellence mes remerciemens pour la justice qu’elle a rendue à notre fabrique de poudre et la protection qu’Elle a bien voulu lui accorder en l’employant aux fournitures de Votre Gouvernement.
                  Et puis, Monsieur le Président, j’ai quelques explications à donner à votre amitié qui m’est si précieuse, à votre estime qui ne me l’est pas moins, sur mon séjour en Europe, beaucoup plus prolongé que je ne l’aurais voulu.
                  Il vous est facile de juger aux progrès qu’y fait le despotisme que ce séjour m’est extrêmement pénible.
                  J’ai besoin d’être libre, j’ai besoin d’être utile, j’ai besoin de vivre avec des hommes d’un esprit élevé.
                  La maladie politique, pourrissante, gangreneuse, dont l’Europe est attaquée, et que les énormes Saignées qu’on va faire aggraveront loin de la guérir, ne me laisse aucune espérance de satisfaire desormais dans l’ancien monde ces trois besoins si longuement enracinés de mon caractere et de mon coeur.
                  Ainsi, malgré le terrible inconvénient de ne pouvoir jamais bien parler ni écrire votre langue, qu’on ne saurait suffisamment apprendre à soixante ans, je suis destiné à consacrer aux Etats Unis ce que Dieu me départira de jours qui peuvent encore être assez longs (car je ne me sens que trop de vie) et que je voudrais qui fussent remplis.
                  Mais je vous ai déjà dit qu’un grand devoir envers la mémoire de Mr. Turgot ne me permet pas d’exposer de nouveau à la mer les papiers qu’il m’a laissés. Il faut absolument que je les donne au Pays qu’il servait avec tant de lumieres et de vertu.
                  Ensuite, quand à vous et à vos concitoyens, je ne veux pas être un fardeau pour Votre Patrie, et n’y porter que mon cadavre. Il n’y aurait à cela ni dignité, ni reconnaissance.
                  je vous ai donné par mon Fils, mais non par moi même, l’art perfectionné de la Poudre à canon, nécessaire à la defense de l’Etat, à la destruction des Animaux malfaisans, à la construction des routes et des canaux à travers les Montagnes.—Je veux vous donner la Tannerie qui est encore chez vous très imparfaite. Cet art si près de l’Agriculture, et auquel la multitude de vos Arbres forestiers offre des matieres premieres meilleures que celles de nos climats, n’est pas un de ceux dont votre Nation doive être détournée.
                  Je reviendrai sachant à fonds les procédés de la Fabrique anglaise dont nous avons en Normandie un bel établissement, et ceux des deux fabriques françaises.—En combinant la Théorie et la pratique de ces trois méthodes de fabrication, et nous aidant de recherches sur vos arbres, nous rendrons la Fabrique américaine supérieure aux trois autres.
                  Enfin j’ai à terminer ma vie en concourant sous vos auspices à l’organisation de l’éducation publique, pour laquelle le Plan que vous m’avez demandé a obtenu votre suffrage.
                  Après quoi je pourrai mourir.
                  En attendant, et tant que je vivrai, je veux mériter que vous m’aimiez, comme je vous aime et respecte.
                  
                     
                        duPont (de Nemours)
                  
               